6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 11-20 are presented for examination and claims 1-10 are cancelled.

Response to Arguments/ Response to Amendment
2. 	Applicant's arguments and amendments filed 10/07/21 have been fully considered and they are persuasive. 
As claims 1-10 are cancelled, the rejection under 103, 112 and 101 are not applied anymore. 
As claims 11-20, were indicated allowable upon overcoming the rejection 112(b), applicant amendments and remarks are overcome the rejection under 112 (b).  

Allowable Subject Matter
3. 	Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claim 11 with proper motivation at or before the time it was effectively filed.
The allowability of the independent claim 11, resides, at least in part, in that closest prior art of Osborne (US 10,302,325) discloses enhancing the operation and improving the effectiveness of an air filtration system in a building air circulation system having motorized blower motor {column 8, lines 43-56, fan) and a contamination filter (Fig. 1-5, column 5, lines 6-10, for total energy measure 
 As claims 12-20 are directly or indirectly dependent on claim 11, those claims are also allowable at least by virtue of their dependency. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119